Case: 20-40070      Document: 00515914683         Page: 1     Date Filed: 06/25/2021




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                           June 25, 2021
                                  No. 20-40070
                                                                          Lyle W. Cayce
                               Conference Calendar                             Clerk


   United States of America,

                                                              Plaintiff—Appellee,

                                       versus

   Alejandro Diaz-Roman,

                                                           Defendant—Appellant.


                   Appeal from the United States District Court
                       for the Southern District of Texas
                            USDC No. 1:19-CR-757-1


   Before King, Southwick, and Ho, Circuit Judges.
   Per Curiam:*
          The Federal Public Defender appointed to represent Alejandro Diaz-
   Roman has moved for leave to withdraw and has filed a brief in accordance
   with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
   F.3d 229 (5th Cir. 2011). Diaz-Roman has not filed a response. We have


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-40070    Document: 00515914683          Page: 2   Date Filed: 06/25/2021




                                  No. 20-40070


   reviewed counsel’s brief and the relevant portions of the record reflected
   therein. We concur with counsel’s assessment that the appeal presents no
   nonfrivolous issue for appellate review. Accordingly, counsel’s motion for
   leave to withdraw is GRANTED, counsel is excused from further
   responsibilities herein, and the APPEAL IS DISMISSED. See 5th Cir.
   R. 42.2.




                                       2